

114 S3419 IS: Gold Star Families Voices Act of 2016
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3419IN THE SENATE OF THE UNITED STATESSeptember 28, 2016Mr. Blumenthal (for himself and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo amend the Veterans’ Oral History Project Act to allow the collection of video and audio
			 recordings of biographical histories by immediate family members of
			 members of the Armed Forces who died as a result of their service during a
			 period of war, and for other purposes.
	
 1.Short titleThis Act may be cited as the Gold Star Families Voices Act of 2016. 2.Collection of video and audio recordings of biographical histories by immediate family members of members of the Armed Forces who died as a result of their service during a period of war (a)In GeneralParagraph (1) of section 3(a) of the Veterans’ Oral History Project Act (20 U.S.C. 2142(a)(1)) is amended to read as follows:
				
 (1)to collect video and audio recordings of— (A)personal histories and testimonials of veterans of the Armed Forces who served during a period of war; and
 (B)biographical histories by immediate family members of members of the Armed Forces who became missing in action or died as a result of their service during a period of war;.
 (b)Conforming AmendmentSection 3 of such Act (20 U.S.C. 2142) is further amended by adding at the end the following new subsection:
				
 (d)Immediate family member definedFor purposes of subsection (a), the term immediate family member means a parent, spouse, sibling, or child..